FILED
                              NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MAURICIO ANTONIO GARCIA-                          No. 08-75144
ORTIZ,
                                                  Agency No. A098-284-381
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Mauricio Antonio Garcia-Ortiz, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence factual findings, Husyev v. Mukasey, 528 F.3d 1172, 1177

(9th Cir. 2008), and de novo claims of due process violations, Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

      We reject Garcia-Ortiz’ contention that the denial of his asylum application

as untimely violated his due process rights, because the applicable statutes and

regulations provide aliens “adequate notice of procedures and standards that will

be applied to their claims for relief.” Husyev, 528 F.3d at 1182. Accordingly,

Garcia-Ortiz’ asylum claim fails.

      Substantial evidence supports the BIA’s determination that Garcia-Ortiz

failed to establish that gang members harmed him on account of his membership in

the particular social group of his family. See Molina-Estrada v. INS, 293 F.3d

1089, 1095 (9th Cir. 2002) (no compelling evidence the applicant was persecuted

on account of his family membership); see also Parussimova v. Mukasey, 555 F.3d

734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”). Because

Garcia-Ortiz failed to demonstrate he was persecuted, or fears persecution, on

account of a protected ground, we deny the petition for review as to his

withholding of removal claim.

      PETITION FOR REVIEW DENIED.


                                          2                                     08-75144